DETAILED ACTION
Applicant's election without traverse of Group I, claims 1-10 filed on October 28, 2021 is acknowledged.
Claims 11-13 have been withdrawn from further prosecution as non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-10 are active.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueno (U. S. Patent Application Publication 2018/0169892 A1).

the polybasic acid is a polyvalent carboxylic acid having an aromatic structure., and wherein the polybasic acid is selected from a dicarboxylic acid having an aromatic structure and a tricarboxylic acid having an aromatic structure (paragraph [0092], etc.).
	Ueno discloses that a coloring agent for coloring the fiber, or a flame retardant for making the fiber difficult to burn, may be included in the resin powder (additive) as described above, and at least one of these may be easily combined with the resin by a melt-kneading process. After forming the resin powder, inorganic fine particles can be intermixed by mixing the resin powder with an inorganic fine particle powder in a high speed mixer (paragraphs [0095]-[0096]). 
With regard to the limitations of claim 1, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. 
With regard to the limitations that the polyester has a pulverization index of 0.30 to 0.80 instantly claimed in claim 2, the polyester forms composite particles integrally with an aggregation suppressor instantly claimed in claim 7, and that the polyester and the aggregation suppressor form composite particles integrally with a coloring material instantly claimed in claim 8, Ueno is silent about it. However, in view of substantially identical polyester obtained by the reaction between the polyvalent alcohol having the secondary hydroxyl group and the polybasic acid between Ueno and instant claims, it is the Examiner’s position that Ueno’s polyester inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the polyester having the claimed properties using analogous process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not 
With regard to the limitations of claim 5, Ueno exemplifies that the polyester has a glass transition temperature of 650C or more (Table 3, examples 1-6).
With regard to the limitations of claim 6, Ueno exemplifies that the polyester has a softening temperature of 1300C or less (Table 3, examples 7-9).
With regard to the limitations of claim 9, Ueno discloses that in the sheet manufacturing apparatus the volume mean particle diameter of the resin powder is 20 µm or less, which is exactly within the claimed range (paragraph [0017]).  
With regard to the limitations of claim 10, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanner (WO 99/28368 A1).
With regard to the limitations of claims 1, 3-4, and 10, Tanner discloses a sheet manufacturing binding material comprising: a polyester obtained by a reaction between a polyvalent alcohol having a secondary hydroxyl group and a polybasic acid, wherein
the polybasic acid is a polyvalent carboxylic acid having an aromatic structure., and wherein the polybasic acid is selected from a dicarboxylic acid having an aromatic structure and a tricarboxylic acid having an aromatic structure (abstract; page 1, lines 
With regard to the limitations of claim 1, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
	          Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. 
With regard to the limitations that the polyester has a pulverization index of 0.30 to 0.80 instantly claimed in claim 2, the polyester forms composite particles integrally with an aggregation suppressor instantly claimed in claim 7, and that the polyester and In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the polyester having the claimed properties using analogous process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
	         With regard to the limitations of claim 10, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dai et al. (EP 2 325 228 A1).

the polybasic acid is a polyvalent carboxylic acid having an aromatic structure., and wherein the polybasic acid is selected from a dicarboxylic acid having an aromatic structure and a tricarboxylic acid having an aromatic structure (abstract; paragraphs [0004]-[0005], [0011]-[0017], [0028]-[0029], examples 1-16; claims 1-2, 6-12, 15-17).
With regard to the limitations of claim 1, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
	           Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, 
With regard to the limitations that the polyester has a pulverization index of 0.30 to 0.80 instantly claimed in claim 2, the polyester forms composite particles integrally with an aggregation suppressor instantly claimed in claim 7, and that the polyester and the aggregation suppressor form composite particles integrally with a coloring material instantly claimed in claim 8, Dai is silent about it. However, in view of substantially identical polyester obtained by the reaction between the polyvalent alcohol having the secondary hydroxyl group and the polybasic acid between Ueno and instant claims, it is the Examiner’s position that Dai’s polyester inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the polyester having the claimed properties using analogous process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claim 5, Dai discloses that the polyester has a glass transition temperature of -80-1200C, which is partly within the claimed range (claim 5).

	(1) mixing the polymeric monomers (A), (B), (C), (D) and optional (E) for esterification, condensation polymerization reactions,
	(2) polymerizing, grafting and/or coupling reacting the double and/or triple bonds of the polymeric monomer (D) with the initiation an initiating agent, wherein the reaction of step (1) is carried out in the presence of catalysts and the reaction of step (2) is carried out in an extruder (claims 15 and 16).   
          Dai discloses a use of the aliphatic–aromatic copolyester in molding compounds, binders, paper materials and the products thereof, foaming materials, blends, film products or injection articles (claim 17). 
	         Furthermore with regard to the limitations of claim 10, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764